Citation Nr: 1707385	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  08-29 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1966 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2012 and August 2014, the Board remanded the claim for further development.

In January 2016, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In November 2016, the Court vacated the January 2016 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

Since the issuance of the March 2015 supplemental statement of the case (SSOC), additional evidence has been associated with the record.  However, in January 2009, March 2009, January 2013, March and April 2015, and December 2016, the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  


FINDING OF FACT

The service-connected lumbosacral strain with DDD is not manifested by forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, even considering functional loss caused by flare-ups, or by or incapacitating episodes of at least 4 but less than 6 weeks duration due to intervertebral disc syndrome (IVDS). 

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbosacral strain with DDD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a June 1967 rating decision, the Veteran was awarded service connection for his lumbar spine disability and assigned a noncompensable rating.  The Veteran appealed this decision.  In October 1967, the Board remanded the claim, and in February 1968, the Board denied the claim.

The rating assigned to the spine disability has been adjudicated numerous times since service connection was awarded.  In March 1980, a higher, 20 percent rating was granted.  In January 1982, the rating was reduced to 10 percent.  In January 1983, the Board denied a higher rating.

In May 1986, a higher rating of 20 percent was granted again.  In March 1987, the rating was again reduced to 10 percent.  In July 1987, the effective date for the rating reduction was amended.  In January 1989, the Board denied a higher rating.

In December 1991, a higher rating of 20 percent was granted.  Ratings in excess of 20 percent were denied in March 1997 and March 1998 rating decisions, an April 1999 Board decision, and a December 1999 rating decision.

In the April 2008 rating decision on appeal, the RO denied a rating in excess of 20 percent.

In July 2012 and August 2014, the Board remanded the claim.

In January 2016, the Board denied the claim, and in November 2016 the Court vacated the Board's January 2016 decision.  The reasons for the Court's decision are discussed below.

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 40 percent is assigned with evidence of  forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine. 
  
Additionally, under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Under this Formula, the next higher rating of 40 percent is assigned with evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.   

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  These rating criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Ankylosis is the complete immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81   (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988).  Note (5) in DCs 5235-5242 further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2016).

On VA examination in January 2008, the Veteran reported constant, daily low back pain with occasional pain radiation down his right lower extremity, which sometimes affected his ability to walk.  There were no incapacitating episodes in the past 12 months in which a physician prescribed bedrest.  Aggravating factors included changes in weather, prolonged standing and sitting, lifting, and bending.  The Veteran denied flare-ups.  He was employed as a real estate agent.  His occupation was affected to the extent that he sometimes missed appointments with prospective buyers due to back pain.  He reported that activities of daily living were not affected, and he did not require assistive devices.

On range of motion testing, the Veteran had 80 degrees of forward flexion, 10 degrees of extension, 30 degrees of lateral flexion, bilaterally, and 45 degrees of rotation, bilaterally.  There was pain in all ranges of motion.  Repetition did not additionally limit motion or increase pain.  The Veteran's gait was normal and there were no spasms.  However, the examiner did not address other components of functional loss such as weakness, fatigability, or incoordination.  Straight leg testing was negative, strength was normal, sensation was normal, and reflexes were normal.  Radiographic imaging tests revealed diffuse moderate degenerative changes with disk degeneration at multiple levels and multiple disk herniations.  None of the disk herniations produced a significant degree of neurological compromise.  The examiner diagnosed degenerative disc disease of the lumbar spine.

Private treatment records from January through May 2008 showed a very restricted range of motion of the lumbar spine, as well as restrictions on daily activities of living, including lifting.  A January 2008 report indicated that the Veteran had episodes of extreme back tightness and pain about 5-6 times a year.  As a result of these episodes, the Veteran had to take time off from work and lie in bed for 2-3 days, and also use over-the-counter anti-inflammatory medications that he kept on hand.  

On VA examination in July 2012, the VA examiner found that flare-ups impacted the function of the Veteran's spine.  The flare-ups had occurred approximately 4 times in the past year, and lasted about 3-4 days in each instance.  The Veteran reported increased pain and significant limitations in range of motion as a result of these flare-ups.  

Range of motion testing revealed flexion to 75 degrees with pain beginning at 70 degrees, extension to 10 degrees with pain beginning at 10 degrees, bilateral lateral flexion to 20 degrees with pain beginning at 20 degrees, and bilateral lateral rotation to 25 degrees with pain beginning at 25 degrees.  The Veteran could perform repetitive use testing, and it did not change his range of motion in any parameter.  The examiner found there was no functional loss or functional impairment of the spine.  There was no localized tenderness, pain to palpation, spasming, or guarding of the spine.  Muscle strength, reflex, and sensory tests were all normal.  Straight leg raising test was negative.  There were no signs or symptoms of radiculopathy or any neurological abnormality associated with the lumbar spine disability.  The Veteran had IVDS with incapacitating episodes of less than one week over the past 12 months.  The Veteran did not require any assistive devices.  Radiographic imaging studies revealed arthritis.  The examiner found that the Veteran's low back disability did not impact his ability to work.

In August 2012, the Veteran reported that the July 2012 examination was inadequate as it lasted only five minutes, and the examiner did not appear to conduct a thorough evaluation.  He reported constant back pain and that his low back disability significantly limited his daily activities.  Specifically, he reported difficulty getting up from sitting or lying down, walking, rolling over in bed, using the toilet, and leaning forward.

Accordingly, the Veteran was afforded another VA examination in October 2014.  Range of motion testing revealed that he could bend to touch his knees, indicating flexion to 90 degrees.  38 C.F.R. § 4.71a,  Plate V.  He had 45 degrees of bilateral rotation and extension to 10 degrees.  There were no neurological deficits detected.  The Veteran reported that flare-ups occurred approximately every 3 months and each episode would last a few days or longer.  He worked as a realtor, and the flare-ups caused him to work from home sometimes.  As the examination report was brief and not complete, however, the Veteran was examined again in February 2015.

On VA examination in February 2015, the examiner noted a diagnosis of degenerative arthritis of the spine and spinal stenosis since April 2008.  The Veteran reported flare-ups with episodes of severe pain about once a month where he could not drive for about 3 days due to pain.  The precipitating event for the flare-ups was unknown.  Functional loss that also affected the Veteran's ability to work included an inability to sit for more than 30 minutes at a time, an inability to lift more than 20 pounds without extreme pain, and pain with twisting, crouching, bending and stooping.  

On examination, flexion was to 65 degrees, extension was to 15 degrees, and bilateral lateral flexion and bilateral lateral rotation were to 25 degrees.  The Veteran was limited in his ability to reach and bend in flexion and extension.  Pain caused functional loss.  There was no pain with weight bearing.  After repetition, flexion was to 55 degrees, extension was to 10 degrees, and bilateral lateral flexion and bilateral lateral rotation were unchanged.  All ranges of motion were affected by pain.  The examiner was unable to determine if pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups because the Veteran did not have one during the examination.  The examination neither supported nor contradicted the Veteran's statements of functional loss during flare-ups.  

There was guarding or muscle spasm of the thoracolumbar spine, but it did not result in either an abnormal gait or spinal contour.  Muscle strength testing was  normal.  All reflexes tested were hypoactive.  The sensory examination was normal.  Straight leg raise testing was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no neurological abnormalities associated with the spine disability.  There was no ankylosis or IVDS.  The Veteran did not require assistive devices.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the spine disability.  The disability impacted his ability to work in that he could not sit for longer than 30 minutes without having to get up, could not lift more than 20 pounds, and twisting, crouching, bending, and stooping caused pain.

The preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's lumbosacral strain with DDD based on the General Rating Formula for Disease or Injury of the Spine.  There is no evidence establishing forward flexion to 30 degrees or less.  There is no evidence establishing that the Veteran has ankylosis of the lumbar spine.

As for incapacitating episodes, the record is conflicting as to whether the Veteran has IVDS.  However, assuming he does, there is no record of 4-6 weeks of prescribed bed rest by a physician, with treatment by a physician, even during the flare-ups described above.  Thus, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met.  

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate. 

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  In November 2016, the Court vacated the Board's January 2016 decision due to its failure to provide a basis for determining that the Veteran's flare-ups did not result in a significant loss of occupational functioning.  The Board's conclusion additionally failed to encompass the aggregate impact of the Veteran's flare-ups on his ability to perform the normal working movements of the body.  The Board was directed to explain what impact, if any, the flare-ups and their accompanying effects had on the Veteran's disability rating.

The Court cited specific pieces of evidence in support, which the Board will restate.  In a January 2008 lay statement, the Veteran reported that when his back gave out for 2-4 days, a 10 would not be enough for the measurement of pain at the time.  When his back goes out, his wife pulls on his legs and then he lies on the couch on his stomach with his legs leaning over the arm of the chair for about 20 minutes.  During these flare-ups, he has difficulty using the toilet.  

In a separate January 2008 statement, his wife reported that flare-ups took the Veteran off his feet for 2-4 days at a time, until the stiffness and pain finally works out.  She pulls on his legs.  Pain medication does not provide relief.

January 2008 private treatment records also showed that the Veteran reported very restricted motion about 5-6 times per year with extreme back tightness and pain, requiring him to take off work and lie in bed for 2-3 days at a time, and take anti-inflammatory medicine.  The physician further noted that the Veteran had restrictions on activities of daily living and lifting due to the possibility of injuring his back. 

On VA examination in July 2012, the Veteran reported suffering flare-ups about 4 times per year, which lasted 3-4 days and involved spasms, increased pain, and a significantly limited range of motion.

On VA examination in October 2014, the Veteran reported that about every 3 months his back flared such that he worked from home rather than going out to show houses, and that the episodes lasted a few days or longer.  He added that it was impossible to predict when the flare-up would happen, but that the occurrence of flare-ups was consistent over the years, though his pain had increased with age. 

On VA in February 2015, the Veteran reported that he had episodes of severe pain about once a month where he could not drive for about 3 days due to pain, but there was no known precipitating event.

The Veteran filed his claim for a higher rating in 2007, thus the claim has been pending for nearly 10 years.  As discussed above, the next higher rating requires evidence of either forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine (fixation of a spinal segment in neutral position).  Even considering the specific evidence cited by the Court, the Veteran's disability picture as a whole over 10 years does not indicate functional impairment comparable to flexion limited to 30 degrees, or favorable ankylosis.  The January 2008 lay statements indicate flare-ups lasting 2-4 days, of an unknown frequency.  The January 2008 private record indicates a maximum of 18 days per year of flare-ups (2-3 days occurring 5-6 times per year).  The July 2012 VA examination report indicates a maximum of 16 days per year of flare-ups (3-4 days occurring 4 times per year).  The October 2014 VA examiner indicated a maximum of 12 days of flare-ups per year (a few days every 3 months).  The February 2015 VA examiner indicated a maximum of 36 days of flare-ups per year (3 days once per month).  The Board does not question the sincerity of the Veteran's statements or minimize the pain and functional impairment caused by his flare-ups.  However, even considering the severity of the episodes when they occur, the Board does not find that this paints an overall disability picture comparable to 10 years of fixation of the spine in the neutral position or flexion limited to 30 degrees.  This is so considering both the impact of flare-ups on occupational functioning, as well as on his ability to perform the normal working movements of the body, as raised by the Court.  

Moreover, the Veteran denied flare-ups on VA examination in January 2008.  His disability had no impact on activities of daily living and he required no assistive devices.  Repetition did not additionally limit motion or increase pain.  His gait was normal.   On VA examination in July 2012, the Veteran could perform repetitive use testing, and it did not change his range of motion in any parameter.  The examiner found there was no functional loss or functional impairment of the spine.  The Veteran did not require any assistive devices, and the examiner determined the disability did not impact his ability to work.  On VA examination in February 2015, the Veteran's range of motion was unchanged on repetitive use.  His gait was normal.  The Veteran did not require assistive devices

In sum, the record consistently demonstrates that the Veteran reported lumbar pain and flare-ups, and VA examiners have acknowledged and confirmed that he experienced such symptomology.  However, any additional functional impairment due to pain, including on use, is already contemplated in the 20 percent evaluation assigned and the preponderance of the lay and medical evidence is against a finding of additional functional impairment comparable to the next higher evaluation.

As for neurological manifestations of the disability, the preponderance of the evidence is against the assignment of a separate rating for radiculopathy or any neurological impairment associated with the Veteran's lumbar spine disability.  Each of the VA examiners determined there was no neurological abnormality associated with the disability.  While the Veteran has reported experiencing nerve issues, the objective medical evidence is to the contrary.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered the Veteran's history, and set forth objective findings necessary for adjudication.  The Board has considered the admissible and believable assertions of the Veteran and his family.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than that already assigned.  

The Board has considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

Initially, in Vilfranc v. McDonald, the Court recently held that 38 C.F.R. § 4.59 is not applicable where, as here, the Veteran already has a compensable limitation of motion.  Vilfranc v. McDonald, No. 15-0904 (U.S. Vet. App. Jan. 5, 2017).  Moreover, the VA examination reports contain sufficient findings and remand is not required.  Initially, the spine has no opposite joint.  As for weight-bearing, all tests of spinal motion are done while in a weight-bearing status inasmuch as the only means of testing nonweight-bearing is if the examined is either supine or prone, in which case testing of range of motion in all planes is simply not possible.  As for active and passive motion, each examination report indicates that the Veteran moved on his own free will, indicating that pain in active motion has been considered.  It follows that an assessment of passive motion would yield the same result; if the Veteran was able to move to a particular degree, the spine would be capable of the same movement by the examiner, and the results in active motion are applicable to passive motion.

Finally, the Board considered whether an inferred claim for a total disability rating based on individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the record indicates he has been employed during the appeal as a real estate agent.  He has not reported, and no VA examiner has found, that he is wholly unable to secure or follow a substantially gainful employment due to his lumbar spine disability.  As such, Rice is inapplicable.

The Board has also considered whether referral for consideration of an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication, including in the Court's decision, that his lumbar spine disability results in any symptoms that are not contemplated by the rating schedule.  That is, his spine symptoms, including limited motion, pain, and flare-ups, are fully encompassed within the meaning of the General Rating Formula for Disease or Injury of the Spine, the Formula for Rating IVDS Based on Incapacitating Episodes, and 38 C.F.R §§ 4.40 and 4.45.  Therefore, no further discussion of an extraschedular rating is required.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a higher rating, staged rating, or separate rating associated with the lumbar spine disability under the applicable rating criteria.  The claim for a higher rating must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  

Should the Veteran's service-connected lumbar spine disability worsen in the future, he is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  The duty to notify was satisfied by a January 2008 letter. 
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  




ORDER

A rating in excess of 20 percent for lumbosacral strain with degenerative disc disease is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


